DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          DEBRA A. WINSLOW f/k/a DEBRA GALLENTINE,
                          Appellant,

                                    v.

           FLORIDA DEPARTMENT OF TRANSPORTATION,
                          Appellee.

                              No. 4D19-1230

                          [February 27, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No.
562016CA002231.

    Annabel C. Majewski of Wasson & Associates, Chartered, Miami and
Philip E. DeBerard, IV of Law Office of Philip E. DeBerard, P.A., Stuart,
for appellant.

   Samuel B. Spinner, Hinda Klien, and Jeffrey A. Blaker of Conroy
Simberg, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.